Citation Nr: 1521451	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-28 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected left ear hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for tinnitus of the right ear.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from July 1958 to October 1966 and from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a statement dated June 2008, the Veteran expressed his intent to change his representation from the DAV to the American Legion; however, the file does not contain a VA Form 21-22 appointing a new representative.  The Board notes that the Veteran is welcome to submit a VA Form 21-22 to the RO in order to appoint a new representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was scheduled for a videoconference hearing on April 8, 2015 before a Veterans Law Judge, for which he failed to appear.  In a statement dated and received on April 6, 2015, the Veteran requested that the hearing be rescheduled due to an illness in the family.  As of the date of this decision, no action has been taken to reschedule the Veteran's hearing request.

The Board recognizes that the Veteran failed to request a change in the hearing date at least two weeks prior to the scheduled hearing pursuant to 38 C.F.R. § 20.704.  However, he has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  In light of the Veteran's explanation for why he required a change of hearing date, it has been determined that he presented good cause to have his hearing rescheduled.  Accordingly, a remand of the Veteran's appeal is necessary to accord him another opportunity to testify at his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

